DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on July 25, 2022.  Claims 1-12, 14, 15, 17, 18, 21-27, and 29-35 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.

Response to Arguments
Concerning the “Rejection of Claim 1 Under §103” section on pages 9-12 of the Applicant’s Response filed on July 25, 2022, the applicant’s arguments have been fully considered, and they are persuasive.  The applicant argues that the Juto reference does not teach the limitation of “wherein a change of severity of at least one of the one or more of neuropathy and neuralgia due to the manipulated barometric pressure indicates the individual possesses neurogenic sinusitis, wherein the neurogenic sinusitis is characterized by a stimulation of at least one nerve due to an abnormal barometric pressure within the sinus cavity”, and the examiner agrees.  Therefore, the rejection of claim 1 and its dependent claims are withdrawn.
Concerning the “Rejection of Claim 10 Under §103” section on pages 12-15 of the Applicant’s Response filed on July 25, 2022, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8, 9, 17, 18, 21, 22, 24, 25, 29, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 4, the claim recites the limitation of “restricting an ostium of the sinus cavity by placing a restricting device in the ostium”.  However, the method already recites the limitation of “occluding all ostia associated with the sinus cavity”.  It is indefinite as to whether there is supposed to be an occlusion of all ostia, or if there is intended to be a restriction of a single ostia.
Claims 5 and 6 are rejected for being dependent on an indefinite claim.
Concerning claim 8, the claim recites the limitation of “manipulating the gas pressure is accomplished using a syringe, a vacuum, or a bulb”.  However, the step of independent claim recites “manipulation the barometric pressure” … and “occluding all ostia”.  It is indefinite as to whether “manipulating the gas pressure” is intended to be the same as manipulating the “barometric pressure” or if this is a separate step altogether.
Concerning claim 9, the claim recites the limitation of “measuring the gas pressure”.  It is indefinite is this step is intended to be the same as “measuring the barometric pressure”, or if this is intended to be a separate step altogether.
Concerning claim 17, the claim recites the limitation of “treating the sphenoid ostium”.  However, it is indefinite as to whether the step of treating the sphenoid ostium is the same as the limitation of “dilating a sinus ostium” of the independent claim or if it is a separate step altogether.  For the purposes of compact prosecution, it will be interpreted as being the same step.
Concerning claim 18, the claim recites the limitation of “installing a stent in the sphenoid ostium”.  However, it is indefinite as to whether the step of treating the sphenoid ostium is the same as the limitation of “dilating a sinus ostium” of the independent claim or if it is a separate step altogether.  For the purposes of compact prosecution, it will be interpreted as being the same step.
Claims 21, 22, and 27 are rejected for being dependent on an indefinite claim.
Concerning claims 24 and 25, the claims recite the limitation of “the exposure of the nerve”.  There is a lack of antecedent basis for this limitation in the claims.
Concerning claim 29, the claim recites the limitation of “manipulating the gas pressure comprises compressing a gas within the sinus cavity”, wherein it is indefinite as to whether the step of manipulating the gas pressure is intended to be the same as manipulating the barometric pressure, or if it intended to be a separate step.
Concerning claim 32, the claim recites the limitation of “manipulating the gas pressure comprises altering the barometric pressure”, wherein it is indefinite as to whether the step of manipulating the gas pressure is intended to be the same as manipulating the barometric pressure the first instance, or if it intended to be a separate step.
Concerning 33, the claim recites the limitation of “manipulating the gas pressure comprises altering a gas composition”, wherein it is indefinite as to whether the step of manipulating the gas pressure is intended to be the same as manipulating the barometric pressure, or if it intended to be a separate step.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10-12, 14, 17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2017/0360511) in view of Sawaya (Trigeminal Neuralgia Associated with Sinusitis) and Evard et al. (US 2007/0208301, hereinafter Evard).
Concerning claims 10, 12, and 23, the Smith prior art reference teaches a method of treating chronic sinusitis ([¶ 0012-0013]) comprising: navigating a dilating device to a sphenoid ostium of an individual ([¶ 102]), wherein the individual suffers from headaches ([¶ 0234), wherein the reference teaches that said headaches can be caused by abnormal barometric pressure in a sinus cavity associated with the sinus ostium ([¶ 0104]); and dilating the sphenoid ostium of the individual with a balloon ([¶ 0104, 0244]) wherein dilating the sinus ostium relieves the abnormal barometric pressure within the sinus cavity ([¶ 0104]), wherein relieving the abnormal barometric pressure within the sinus cavity alleviates the headaches ([¶ 0246]), but it does not specifically teach the individual suffering from neuropathy or neuralgia or dilating the sinus ostium to at least 3 mm.
However, the Sawaya reference teaches a case report of an elderly woman who presented with trigeminal neuralgia, with symptoms of severe pain, which was linked to a diagnosis of sinusitis, wherein once the sinusitis was treated, the neuralgia was alleviated (Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the method of the Smith reference on a patient suffering from neuralgia, and associated pain, given Sawaya found that treatment of sinusitis may alleviate symptoms of neuralgia (Sawaya; Abstract).
Furthermore, the Evard reference teaches a method of treating sinusitis through the dilation of a sinus ostium ([¶ 0041] | Figures 7A-7E), wherein the method teaches that the ostium can be dilated to about 3 mm to about 10 mm (Claim 59).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method of the Smith reference include dilating the ostium to at least 3 mm as in the Evard reference given the dilation of a balloon for dilating an ostium for treating sinusitis to a diameter of about 3 mm to about 10 mm is a dilation diameter known in the art (Evard; Claim 59).
Concerning claim 11, the combination of the Smith, Sawaya, and Evard references as discussed above teaches the method of claim 10, wherein the Smith further teaches the navigating step being accomplished using an imaging technique in the form of inspecting the nasal cavity with an illumination device ([¶ 0231]), which may be an endoscope ([¶ 0232]), and comprises: inserting a dilating device into a nostril, and passing the dilating device through the nasal cavity ([¶ 104]).
Concerning claim 31, the combination of the Smith, Sawaya, and Evard references as discussed above teaches the method of claim 10, wherein the sphenoid ostium may be interpreted as the only ostium in the sinus cavity.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2017/0360511) in view of Sawaya (Trigeminal Neuralgia Associated with Sinusitis) and Evard et al. (US 2007/0208301, hereinafter Evard) as applied to claims 10-12, 14, 17, and 23 above, and further in view of Nita (US 2012/0330196).
Concerning claim 15, the combination of the Smith, Sawaya, and Evard references as discussed above teaches the method of claim 10, wherein the Evard reference teaches that a sinuplasty procedure may be guided by an imaging system ([¶ 0081]), but does not specifically teach the specific system.  However, the Nita reference teaches that Medtronic StealthStation 7 is an image guided system (Nita; [¶ 0080]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize an image guiding system to assitin navigating patient anatomy as in the Evard reference ([¶ 0081]) wherein such an image guided system is the Medtronic StealthStation 7 (Nita; [¶ 0080]).
Claim(s) 18, 21, 22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2017/0360511) in view of Sawaya (Trigeminal Neuralgia Associated with Sinusitis) and Evard et al. (US 2007/0208301, hereinafter Evard) as applied to claims 10-12, 14, 17, and 23 above, and further in view of Hepworth et al. (US 2009/0036968, hereinafter Hepworth).
Concerning claims 18, 21, 22, and 27, the combination of the Smith, Sawaya, and Evard references as discussed above teaches the method of claim 10, wherein the Evard reference teaches that a stent may be installed in the ostium ([¶ 0078]), but does not specifically teach the shape of the stent.
However, the Hepworth reference teaches a stent for dilating a sinus ostium for treating sinusitis, wherein the stent may possess a generally hourglass shape wherein openings possess larger diameters than the middle portion of the stent (Figure 4; 30), wherein the reference further teaches that the stent is installed as early healing occurs, therein maintaining the same dilated diameter after healing ([¶ 0043]), and wherein the reference further teaches that the stent may deliver medicine to the sphenoid ostium including anti-inflammatories ([¶ 0035]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method of the Smith, Sawaya, and Evard reference include the step of installing as tent and topically applying medicine as in the Hepworth reference as added steps to maintain patency of the ostium after initial dilation and treatment to further treat the sinus condition (Hepworth; [¶ 0030]).

Allowable Subject Matter
Claims 1-3, 7, 30, 34, and 35 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        8/25/2022